Citation Nr: 1725420	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  16-52 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bladder cancer, to include as secondary to herbicide agent exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. N., Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from December 1964 to September 1966, including service in the Republic of Vietnam.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2017, the Veteran testified in support of the claim during a videoconference hearing before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran seeks service connection for bladder cancer on a direct basis, as related to active duty.  The Veteran claims that due to in-service exposure to various toxic chemicals, including herbicide agents, to which he is presumed to have been exposed during Vietnam service, and diesel fuel and exhaust, to which he was exposed as a helicopter crew chief, he developed that cancer years after separation from service.  During the hearing, the Veteran testified that the Environmental Protection Agency considers diesel fuel exhaust a carcinogen and that, according to the National Academy of Sciences, certain studies suggest an association between bladder cancer and combustion products, such as diesel fuel.

The post-service medical evidence confirms that the Veteran had bladder cancer during the course of this appeal.  His service personnel file confirms service in Vietnam and a military occupational specialty of helicopter mechanic, the duties of which likely exposed him to diesel fuel and exhaust.  VA has not obtained a medical opinion addressing whether the Veteran's bladder cancer is related to the in-service exposure to herbicide agents, diesel fuel, or diesel exhaust.  

Accordingly, this case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Refer this case to an environmental toxicologist for an opinion addressing the Veteran's contentions that his bladder cancer is the result of exposure to herbicide agents, diesel fuel, and diesel exhaust.  The examiner must review all pertinent evidence of record, including the Veteran's service personnel file, post-service treatment records, and March 2017 hearing testimony.  The examiner should record the Veteran's history of exposure to herbicide agents presumed due to Vietnam service and diesel fuel and exhaust exsposure, claimed secondary to in-service work in helicopter maintenance.  The examiner should provide a rationale for all opinions expressed, including by citing to the record or any pertinent information published by the Environmental Protection Agency or National Academy of Sciences.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer is related to any event in service, to include exposure to herbicide agents, diesel fuel, or diesel exhaust.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

